Motion Granted and Order filed July 27, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00553-CV


                       IN RE STATE FARM LLOYDS


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                      Trial Court Cause No. 2010-54660
                             11th District Court
                            Harris County, Texas

                                  ORDER

      On June 26, 2013, relator, State Farm Lloyds, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221. Relator asks this court to
order the Honorable Mike D. Miller, Judge of the 11th District Court in Harris
County, Texas, to set aside his order dated June 24, 2013, entered in trial court
cause number 2010-54660, styled Ramiro and Veronica Rivera v. State Farm
Lloyds v. Relator claims the trial court abused its discretion in compelling
production of irrelevant and burdensome discovery and it has no adequate remedy
by appeal.
      Relator has also filed a motion for a temporary stay of the trial court’s order.
See Tex. R. App. P. 52.8(b), 52.10. The real parties-in-interest filed a response in
opposition to the motion. It appears from the facts stated in the petition that
relator’s request for relief requires further consideration and that relator will be
prejudiced unless immediate temporary relief is granted.

      We therefore GRANT relator’s motion and ORDER the trial court’s June
24, 2013 order in trial court cause number 2010-54660, styled Ramiro and
Veronica Rivera v. State Farm Lloyds, STAYED until a final decision by this court
on relator’s petition for writ of mandamus, or until further order of this court.

      In addition, the court requests the real parties-in-interest, Ramiro and
Veronica Rivera, to file a response to the petition for writ of mandamus on or
before July 5, 2013.


                                   PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                           2